Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 19, 20 are independent.    
2.        This application was filed on 2-1-2019.  

Claim Rejections - 35 USC § 103  

3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1 - 4, 7, 12, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US Patent No. 9,436,742) in view of Bates et al. (US Patent No. 5,977,972).     	

Regarding Claim 1, 19, 20, Hammad discloses a computer implemented method for processing electronic documents, and a computer program product for processing electronic documents, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform 
(i) applying, by a computer device, a first statistical test process to a first subset of the documents, the first statistical test process estimating whether or not content of the documents of the first subset comply with a predefined criterion; (see Hammad col 1, lines 18-22: ranking search result documents for a query of a user based on one or more attributes that are associated with one or more of the search result documents; user attributes and bias measurements for the documents are determined based on indicated interactions with documents by a set of users associated with user attributes; col 15, lines 36-38: only the X highest bias measures and associated user attributes and/or the X lowest bias measures and associated user attributes are processed and retained; (bias measures: measurements or generated statistics associated with user attributes; statistical test process information)) and  
(ii) in response to a result of the first statistical test process, estimating, by the computer device, that the documents of the first subset do not comply with the criterion, selecting, by the computer device, [[a part of the documents of the first subset, and moving, by the computer device, the part of the documents]] to a second subset of the documents. (see Hammad col 3, lines 8-13: identifying additional indicated interactions with given documents by a second set of users; second set of users including users non-associated with first user attributes and indicated interactions with given documents; col 3, lines 23-31)   


Although Hammond applying a second test process in response to the first statistical process, Hammad does not specifically disclose documents of a first subset that do not comply with criterion, and selecting a part of the documents for a second subset. 
However, Bates discloses: 
(ii) in response to a result of the first statistical test process, estimating, by the computer device, that the documents of the first subset do not comply with the criterion, selecting, by the computer device, a part of the documents of the first subset, and moving, by the computer device, the part of the documents to a second subset of the documents. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit (i.e. threshold) then a loop is initiated to process each link of document; if document 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad for documents of a first subset that do not comply with criterion, and selecting a part of the documents for a second subset as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)   

Furthermore, Hammad disclose wherein a processor, a computer readable memory, and a computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by the processor via the computer readable memory. (see Hammad col 3, lines 53-56: implementations (i.e. software computing) include a non-transitory computer readable storage medium, storing instructions executable by a processor in order to perform the set of described methods)

Regarding Claim 2, Hammad-Bates discloses the method according to claim 1, further comprising repeating the iteration until the first statistical test process estimates that the documents of the first subset comply with the predefined criterion. (see Hammad col 9, lines 23-30: steps repeated (i.e. iteration) for each of a plurality of additional search 

Regarding Claim 3, Hammad-Bates discloses the method according to claim 1, wherein a fraction of documents of the respective first subset to be analyzed by the first statistical test process, for a predefined confidence level, is lower compared to the corresponding fraction of documents to be analyzed by the second statistical test process. (see Hammad col 15, lines 36-38: only the X highest bias measures and associated user attributes and/or the X lowest bias measures and associated user attributes are processed and retained; (bias measures: measurements or generated statistics associated with user attributes); (measures are lower for a different set of documents))    

Regarding Claim 4, Hammad-Bates discloses the method according to claim 1, wherein
Hammad does not specifically disclose selecting documents of a first subset that does not comply with a predefined criterion.
However, Bates discloses wherein the selecting the part of the documents comprises selecting a first document of the first subset that does not comply with the predefined 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad for selecting documents of a first subset that does not comply with a predefined criterion as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)  

Regarding Claim 7, Hammad-Bates discloses the method according to claim 1. 
Hammad does not specifically disclose finding documents, during a statistical test process, which does not comply with predefined criterion.
However, Bates discloses wherein, in response to finding a document, during the second statistical test process, which does not comply with the predefined criterion, the document is made the subject of a remediation process. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad for finding documents, during a statistical test process, which does not comply with predefined criterion as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)    

Regarding Claim 12, Hammad-Bates discloses the method according to claim 1.
Hammad does not specifically disclose documents of a first subset do not comply with criterion.
However, Bates discloses wherein further comprising, in response to a result of the first statistical test process, estimating, by the computer device, that documents of the first subset do not comply with the criterion, selecting, by the computer device, a volume where the documents are stored, and moving, by the computer device, the documents of the volume to the second subset of the documents. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated to process each link of document; if document does match search 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad for documents of a first subset do not comply with criterion as taught by Bates. One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)     

Regarding Claim 18, Hammad-Bates discloses the method according to claim 1, including at least one of a confidence level and a probability of error are specified for identifying documents. (see Hammad col 1, lines 18-22: ranking search result documents for a query of a user based on one or more attributes that are associated with one or more of the search result documents; (rank or confidence level associated with optimum fit for documents based on user attributes); (selected: confidence level, rank))
Hammad does not specifically disclose process for determining documents that do not comply with predefined criterion. 
However, Bates discloses wherein, for the second statistical test process, process for determining documents that do not comply with the predefined criterion. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad for process for determining documents that do not comply with predefined criterion as taught by Bates.  One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)     

5.        Claims 5, 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Zhang et al. (US Patent No. 9,244,976).

Regarding Claim 5, Hammad-Bates discloses the method according to claim 4.
Hammad-Bates does not specifically disclose the documents organized in a document hierarchy (file system).
However, Zhang discloses wherein the documents are organized in a document hierarchy, and wherein the selecting the at least one further document is based on a location of the first document within the document hierarchy. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized; col 5, lines 26-34: utilized for real-world 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for the documents organized in a document hierarchy as taught by Zhang.  One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing. (see Zhang col 4, lines 26-32)     

Regarding Claim 15, Hammad-Bates discloses the method according to claim 1.
Hammad-Bates does not specifically disclose querying for a fixed number of documents picked randomly.
However, Zhang discloses wherein further comprising using a random sampling functionality for querying for a fixed number of documents that are picked randomly. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized; col 5, lines 26-34: utilized for real-world and synthetic file systems, file systems scalable to one billion files and millions of directories; employing data analytics enabling processing of large number of documents; (fixed number of documents within file system))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for querying for a fixed number of documents picked randomly as taught by Zhang. One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits 

Regarding Claim 16, Hammad-Bates discloses the method according to claim 15.
Hammad-Bates does not specifically disclose random sampling process. 
However, Zhang discloses wherein the random sampling functionality comprises an elastic search random sampling process. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized; (analogous to elastic search random sampling search process))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for random sampling process as taught by Zhang. One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing.  (see Zhang col 4, lines 26-32)   

Regarding Claim 17, Hammad-Bates discloses the method according to claim 1.
Hammad-Bates does not specifically disclose using directory information of a document hierarchy for identifying a random sample of documents. 
However, Zhang discloses wherein further comprising using directory information of a document hierarchy for identifying a random sample of documents to be analyzed. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, directories; (employing data analytics, enabling processing of large number of documents within a document hierarchy (file directories) such as within a file system))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for using directory information of a document hierarchy for identifying a random sample of documents as taught by Zhang.  One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing.  (see Zhang col 4, lines 26-32)     

6.        Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Zhang and Haigh et al. (US PGPUB No. 20070112754).

Regarding Claim 6, Hammad-Bates discloses the method according to claim 1. 
Hammad-Bates does not specifically disclose a random sampling process. 
However, Zhang discloses wherein and the second statistical test process is a random sampling process. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized)   


Hamad-Bates-Zhang does not specifically disclose an elusion sampling process.
However, Haigh discloses wherein the first statistical test process is an elusion sampling process. (see Haigh paragraph [0088], lines 7-11: goals may include finding all the matches that the original templates did, capturing any false negatives and eliminate false positives, and/or changing the shapes of the templates somewhat to capture the user's broader intent (e.g. eliminate noise, “false” results); (determination of false negatives process is analogous to an elusion process))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Zhang for an elusion sampling process as taught by Haigh. One of ordinary skill in the art would have been motivated to employ the teachings of Haig for the benefits a system the enables the elimination of incorrect analysis information such as false negatives. (see Haigh paragraph [0088], lines 7-11)

7.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad Hammad in view of Bates and further in view of Andrejko et al. (US PGPUB No. 20160359894).    

Regarding Claim 8, Hammad-Bates discloses the method according to claim 7. 
Hammad-Bates does not specifically disclose wherein the making the document the subject of a remediation process comprises moving the document to a quarantine area. 
However, Andrejko discloses wherein moving document to a quarantine area. (see Andrejko paragraph [0037], lines 28-31: highest risk documents are removed from the ingestion pipeline altogether and placed in a quarantine area for later analysis: remediation process: move to a quarantine area))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for a quarantine area as taught by Andrejko. One of ordinary skill in the art would have been motivated to employ the teachings of Andrejko for the benefits achieved from a system that enables a secure for placement for documents not conforming to required criteria for documents. (see Andrejko paragraph [0037], lines 28-31) 

8.        Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Haigh (US PGPUB No. 20070112754).

Regarding Claim 9, Hammad-Bates discloses the method according to claim 1. 
Hammad-Bates does not specifically disclose a false negative analysis performed. 
However, Haigh discloses wherein, during the second statistical test process on the second subset, a false negative analysis is performed. (see Haigh paragraph [0088], lines 7-11: goals may include finding all the matches that the original templates did, 
noise, “false” results))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates for a false negative analysis performed as taught by Haigh.  One of ordinary skill in the art would have been motivated to employ the teachings of Haig for the benefits a system the enables the elimination of incorrect analysis information such as false negatives. (see Haigh paragraph [0088], lines 7-11)      

Regarding Claim 10, Hammad-Bates discloses the method according to claim 9.
Hammad does not specifically disclose documents found which do not comply with criterion. 
However, Bates discloses wherein in response to further documents being found which do not comply with the criterion, a manual review process is used for identifying documents that do not comply with the predefined criterion. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated (manual review initiated) to process each link of document; if document does match search criteria additional searching is performed to determine if any descendant documents match the search criteria)  


Regarding Claim 11, Hammad-Bates discloses the method according to claim 10, including predefined criterion is updated.  (see Hammad col 9, lines 23-30: steps repeated for each of a plurality of additional search results for documents to determine rankings of the set of documents based on overall bias measures; col 12, lines 44-49: steps performed on a periodic or other basis to update user attributes associated with users (user attributes associated with search criteria, criterion updated))
Hammad does not specifically disclose documents found which do not comply with criterion. 
However, Bates discloses wherein, in response to still further documents being found which do not comply with the criterion. (see Bates col 32, lines 1-13: matching status of a document indicated by a faded color or “grayed out” appearance, replacing non-matching node display elements with icons or representing them as link display elements; col 32, lines 17-32: if depth variable is less than depth limit then a loop is initiated to process each link of document; if document does match search criteria 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad for documents found which do not comply with criterion as taught by Bates. One of ordinary skill in the art would have been motivated to employ the teachings of Bates for the benefits achieved from a system that enables a determination of document not matching a set of criteria and enabling further processing of determined non-compliant documents. (see Bates col 32, lines 1-32)       


9.        Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Light (US Patent No. 6,480,835) and Zhang (US 9244976). 

Regarding Claim 13, Hammad-Bates discloses the method according to claim 1.
Hammad-Bates does not specifically discloses analyzing a remote volume of documents.
However, Light discloses wherein further comprising analyzing a remote volume of documents. (see Light col 5, line 66 - col 6, line 8: filtering at the server processor (i.e. remote computing system coupled to remote document storage); when performed at a site remote from the client, filtering reduces the amount of metadata transmitted to and stored by client; col 18, lines 7-8: client queries remote database for full text of certain documents)


Hammad-Bates-Light does not specifically disclose analyzing utilizing a stratified sampling process.
However, Zhang discloses wherein further comprising analyzing a remote volume of documents using a stratified sampling process. (see Zhang col 5, lines 4-7: a wide variety of sampling techniques such as random sampling, stratified random sampling, cluster sampling, have been utilized)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hammad-Bates-Light for a stratified sampling process as taught by Zhang. One of ordinary skill in the art would have been motivated to employ the teachings of Zhang for the benefits enabling an efficient, accurate, and scalable system for achieving query results with minimal data processing. (see Zhang col 4, lines 26-32)  
.        Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Bates and further in view of Light (US Patent No. 6,480,835) and Zhang (US 9244976) in view of Haigh (US PGPUB No. 20070112754).
Regarding Claim 14, Hammad-Bates-Light-Zhang discloses the method according to claim 13, wherein the stratified sampling process comprises an iteration including:

(iv) selecting a unique document from each time window. (see Hammad col 8, lines 30-34: include for a user identifiers of documents selected by the user in response to search queries issued by user)  

Although Hammad-Bates-Light discloses identifying documents based upon criterion, Hammad-Bates-Light does not specifically disclose (ii) splitting time period into time windows and (iii) selecting values for each time window and identifying documents.
However, Haigh discloses: 
(ii)  splitting the time period into time windows of fixed size, creating a set of documents per time window; and (iii) selecting a number of random values for each time window and identifying documents created in a sequence according to the random values. (see Haigh paragraph [0089], lines 9-15: time domain data, a list of time durations for events of interest; time series data, wherein an event is an identified time segment of interest (time segment, time window); paragraph [0022], lines 9-11: the data may be stored in a database that includes time series data used to track variables over expanses of time; (document data divided by time-based periods, analogous to dividing data into time windows))    



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CJ/
October 25, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436